DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Information Disclosure Statement
The IDS submitted by the applicants on 7/29/2021 have been reviewed and approved.  It is noted that the stated Examination report from the Indian Patent Application No. 201917003952 have not been reviewed as the document does not appear to be in the file, and it does not appear in the file of parent application 15/664,547.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an oblique angle relative to the draw axis” in lines 1-2.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same oblique angle relative to the draw axis of claim 1, a new oblique angle relative to the draw axis, or something else.  For examination purposes, it is assumed to be the same oblique angle as set forth in claim 1.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soubjaki (US 2010/0289180) in view of Attar (US 7179406).
In regards to claim 1, the Soubjaki references teaches of a mold (see Figs. 3 and 4) comprising: 
a first mold portion (200); 
a second mold portion (248) secured against the first mold portion along a draw axis to form at least one mold cavity (see Fig. 4, wherein a throttle cone 14 is formed), the second mold portion including an internal surface oriented at an oblique angle relative to the draw axis (see features including fustroconical shaped projection 232, see [0039, 0040]; 
and a projection (see frustroconically shaped protrusion 232) extending from the internal surface along a projection axis, the projection forming an elongated profile including a first end, and a second end.  (see [0040], Fig. 4, see core with mold features that would form spine 142 and disk portion 94, the projection and the further shapes upon the molds pertain to the molding surface features that shapes the molded product formed by the mold cavity of the joined mold portions).
Soubjaki does not clearly teach of the pair of side surfaces extending between the first and second end.
Attar teaches of a method and apparatus for molding, wherein, the mold includes the teaching of a surface along with plural projections (see 16) with teachings of tapering, these can be the side surfaces that extend from the internal surface along the projection axis, see element 18 in Fig. 1.  Wherein, the features of Attar of a molded includes projections that includes side surfaces that can be formed upon the projection, seen as additional shaping features located upon the projection, which affects the desired shape of the molded product.  Here, it would have been obvious for one of ordinary skill in the art to modify the molding surfaces of Soubjaki with the additional shaping to the projection as taught by Attar in forming the desired shape of the formed product.


In regards to claim 2, wherein the side surfaces are tapered such that a width of the projection proximate the first end is larger than a width of the projection proximate the second end.  
	Regarding the side surfaces tapering, it is noted that the Attar reference teaches of projections with tapering along the width.  It would have been obvious for one of ordinary skill in the art to modify the projection of Soubjaki in view of Attar as this is a change of the shape along the desired mold features in shaping the desired formed product, particularly regarding changes in shape, see MPEP 2144.04 (IV) (B), as this is a change in the shape of the molding surfaces of the apparatus structure, the molding surfaces providing shaping that will affect the formed product from the molding.

In regards to claim 4-6, the claims direct to the features of the projection orientation and/or the internal surface extending to an orientation.  These particular features are noted, however, this is viewed as a change in shape regarding the respective mold features.  Here, it would have been obvious for one of ordinary skill in the art to modify the orientations of the projections and the internal surfaces of Soubjaki in view of Attar with a change in shape regarding the orientation of the mold features as it would affect the desired shape of the formed product produced by the mold.

In regards to claim 10, wherein the projection has a profile with generally rounded edges.  It would have been obvious for one of ordinary skill in the art to modify the projection of Soubjaki in view of Attar as a change in size/shape of the projection, particularly in forming the desired shape of the product.

Claim(s) 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soubjaki in view of Attar as applied to claims 1 and 2 above, and further in view of Wiedner (US 3202033).
In regards to claim 3 (dependent upon claim 2), wherein the width of the projection proximate the second end is configured to be narrower than a width of a threaded fastener.  
It is noted that the shape/size of the formed product in relation to the threaded fastener is noted and while the Soubjaki and Attar references do not specifically state of this feature, it is known in the art of forming molded products to account for threaded fasteners.
In this case, as seen in Weidner regarding molded products, the projection (see core pin 23’) wherein the formed guide hole that would allow for a screw 10, see the formed washer 14, the washer formed via molding, see Figs. 17 and 18.  The formed hole 16a-1 and 16a-5, wherein the hole can be cylindrical or slightly tapered, whichever is preferred, to provide frictional grip, see Col. 7, lines 6-16.  The formation of the mold features in regards to the structure of the mold that allows for accommodating the threaded fasteners particularly with tapered regions (wherein one end is narrower) as it allows for gripping with the threaded fastener.
It would have been obvious for one of ordinary skill in the art to modify the mold features of Soubjouki in view of Attar with the mold features that accommodate for threaded fasteners as taught by Wiedner including a tapered region as it allows for gripping with threaded fasteners with the formed molded product.

In regards to claim 7 (dependent upon claim 1), further comprising a lip positioned between the internal surface and at least a portion of the projection.  In regards to the lip formed, this particular feature is a change in shape of the internal surface and the projection, further as seen in the formed product as taught by Weidner, see the teaching regarding the combination as set forth in claim 3 above, see such as Fig. 20, wherein the sealing member 16 that includes a lip portion that is wider and accommodates the screw 10, see shoulder 10d’ compared to the shank 10b’, see Fig. 19.

In regards to claim 8 (dependent upon claim 7), wherein a portion of the lip is wider than a width of the projection proximate the first end.  See teaching of the portion wider having similar function as taught by Weidner as set forth in claim 3 above.

In regards to claim 9 (dependent upon claim 8), wherein the lip includes a circular portion with a diameter configured to be wider than a width of a threaded fastener.  Regarding the diameter change of the features, this is seen as a change in shape/size regarding the lip in relation to the threaded fastener.  Further, see teaching of Weidner, in accommodating a threaded fastener, see Fig. 20, see in teaching of claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744